In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, dated March 17, 1971, which dismissed the application without a hearing. Order affirmed. On a prior coram nobis hearing defendant testified that he had in fact attempted to appeal from his 1959 judgment of conviction within the time limited by statute, but that his notice of appeal (consisting of letters addressed to the County Clerk and the District Attorney) was not mailed by the Warden. That claim was found to be untrue; and the denial of defendant’s application was affirmed by this court (People v. Muller, 35 A D 2d 784). In view of the record, defendant’s present claim that he was unaware of his right to appeal was properly rejected by the County- Court. Hopkins, Acting P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.